IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2114 Disciplinary Docket No. 3
                                            :
                                            :   No. 96 DB 2014
WAYNE S. STANDER                            :
                                            :   Attorney Registration No. 31698
                                            :
PETITION FOR REINSTATEMENT                  :   (Berks County)
                                            :



                                         ORDER


PER CURIAM


       AND NOW, this 4th day of March, 2016, on certification by the Disciplinary Board

that Wayne S. Stander, who was suspended for a period of one year, has filed a verified

statement showing compliance with the Order of Suspension and Pa.R.D.E. 217, and

there being no other outstanding order of suspension or disbarment, Wayne S. Stander

shall hereby resume inactive status.



       Justice Eakin did not participate in the consideration or decision of this matter.